Citation Nr: 0803356	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-37 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left knee injury, status post anterior 
cruciate ligament reconstruction.

2.  Entitlement to an initial rating in excess of zero 
percent disabling for surgical scars to the left knee and 
hamstring. 


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to March 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which in part granted service connection for 
residuals of a left knee, status post anterior cruciate 
ligament reconstruction, rated as zero percent disabling, 
effective September 1, 2004.  

In October 2005, the RO increased the zero percent rating to 
10 percent for residuals for the left knee injury.  That 
rating remains in effect.

In November 2005, the RO granted a separate noncompensable 
rating for the veteran's left knee scars.  The Board finds 
that this matter is inextricably intertwined with the 
increased rating claim for the left knee; thus, it is also 
listed on the title page of this decision and will be 
addressed below.


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The veteran's residuals of a left knee injury is 
manifested by full extension with flexion to 129 degrees, 
mild medial joint line tenderness to firm palpation, mild 
positive patellar grind test, slight increase in fatigability 
and pain on movement, and fatigue in the left hamstring 
muscle.  

3.  Prior to July 2, 2007, the veteran's scars were 
asymptomatic.

4.  Since July 2, 2007, the scars are manifested by itching 
and burning sensations.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for the residuals of left knee injury 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5010 
(2007). 

2.  Prior to July 2, 2007, the criteria for an initial 
compensable rating for residual scars of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.118, DC 7804 (2007).

3.  Since July 2, 2007, the criteria for an initial rating to 
10 percent for residual scars of the left knee have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.118, DC 
7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  See 
also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court of Appeals for Veterans Claims' (Court) 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-127.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Under DC 5010, arthritis due to trauma is rated as 
degenerative arthritis, which is located under DC 5003.  
Under DC 5003, a 10 percent evaluation is assigned for 
painful or limited motion of a major joint or group of minor 
joints, and may also be applied once to multiple joints if 
there is no limited or painful motion.  A 20 percent 
evaluation is not warranted unless x-ray evidence shows 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, DC 5010, 5003 (2007). 

The Rating Schedule also provides that flexion of the leg 
limited to 60 degrees warrants a zero percent rating, flexion 
of the leg limited to 45 degrees warrants a 10 percent 
rating, and flexion of the leg limited to 30 degrees warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Extension limited to 5 degrees warrants a 
noncompensable evaluation, limited to 10 degrees warrants a 
10 percent evaluation, and extension limited to 15 degrees 
warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability of 
recurrent subluxation or lateral instability warrants a 10 
percent evaluation and moderate recurrent subluxation or 
lateral instability warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under DC 7804, a 10 percent evaluation will be assigned for a 
scar, which is painful on examination.  38 C.F.R. § 4.118, DC 
7804 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

II.  Analysis 

The veteran asserts that he suffers from muscle atrophy of 
the left hamstring as a result of his reconstructive surgery.  
He believes his rating under DC 5010 should be increased from 
10 to 20 percent.

Regarding the veteran's left knee, status post anterior 
cruciate ligament reconstruction, a review of the record 
reveals that an increased rating is not warranted.  Since 
service connection has been in effect, the veteran's 
disability has not been productive of limited extension to 15 
degrees, limited flexion to 30 degrees, or slight 
instability. 

The evidence shows that the veteran ruptured his left 
anterior cruciate ligament (ACL) in November 2000 playing 
basketball and underwent reconstructive surgery in February 
2001.  The service medical records thereafter show no 
instability in the left knee, although a request to fit the 
veteran for a knee brace was noted, and in May 2003, he was 
fitted with axillary crutches for his left leg.  

After service, the record shows that the veteran underwent 
two VA examinations.  At VA examination in September 2005, 
the veteran reported incapacitating episodes as often as once 
per month, which lasted for about 1 day, although he reported 
no such incidents in the past year.  There was no functional 
impairment resulting from the left knee or lost time from 
work.  Physical examination revealed that the knee joint 
appeared to be within normal limits, although joint function 
was limited by fatigue, weakness and lack of endurance after 
repetitive use.  X-ray reports showed minimal arthritis of 
the left knee.  The examiner found that the disability had a 
limited effect on the veteran's occupation and daily 
activities. 

At VA examination in June 2007, the examiner reported that 
the veteran occasionally wore a knee brace but since his 
surgery has had no need of a cane or other assistive devices.  
The examiner also reported that on physical examination the 
veteran had full extension and flexion to 129 degrees.  He 
had occasional swelling in the left knee, but did not have 
pain on a daily basis.  The veteran experienced pain upon 
rigorous exercise and reported flare-ups approximately every 
24 to 36 hours.  Swelling was also noted after rigorous 
activities.  The veteran's knee was stable to varus and 
valgus stress tests.  There was a firm end-point with 
Lachman, as well as Anterior and Posterior Drawer testing.  
The ligamentous examination was symmetric with the 
contralateral extremity.   There was mild medial joint line 
tenderness to firm palpation as well as mild positive 
patellar grind test.  The veteran was given repetitive knee 
bends in both knees and after repetitive testing, he reported 
a slight increase in pain as well as fatigability, with 
fatigability having the largest functional impact.  Range of 
motion did not change after repetitive testing.  The veteran 
denied weakness, incoordination or lack of endurance.  There 
was mild degenerative changes of the medial tibia/femoral 
articulation, as well as mild degenerative changes in the 
patellofemoral joint.  There was no evidence of fracture or 
dislocation.

As alluded to above, a higher rating for the veteran's 
residuals of a left knee injury is not warranted.  In order 
for the veteran to receive a higher rating under DC 5010, x-
ray evidence would need to show involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  There is no 
evidence to support a higher rating under DC 5010.

An increased rating under 5257, 5260, or 5261 is not 
warranted either.  The veteran's flexion of the knee is to 
129 degrees and he has full extension.  In addition, although 
mild medial joint line tenderness to firm palpation as well 
as mild positive patellar grind test were reported in 2007, 
instability resulting therefrom was not reported.

The Board acknowledges that the evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this regard, the Board has considered 
whether a higher rating may be assigned on this basis by 
reviewing the veteran's VA examination reports.  The 
September 2005 VA examination report shows there was no 
limited function and fatigue, weakness and lack of endurance 
on repeated motion.  The June 2007 VA examination report 
shows that the veteran has minimal limited function in his 
left knee and that after repetitive knee bends he reported a 
slight increase in pain and fatigability.  In spite of the 
veteran's subjective complaints and the objective findings in 
this regard, however, no additional compensation is 
warranted.  The veteran's functional loss due to pain is 
adequately compensated in the currently assigned 10 percent 
rating.  The evidence does not show that the veteran's 
objective pathology along with his subjective complaints met 
the criteria for a higher rating.  See generally, Johnson v. 
Brown, 9 Vet. App. 7 (1996); 38 C.F.R. Part 4, DCs 5260, 
5261.

It is also noted that separate ratings are warranted if the 
veteran has instability (under DC 5257) apart from arthritis 
(under DC 5003) causing limitation of motion.  See also 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGPREC 9-98 (August 14, 1998).  It is also possible to 
receive separate ratings for limitation of flexion (DC 5260) 
and limitation of extension (DC 5261) for disability of the 
same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  As 
noted above, the veteran's disability picture does not meet 
the criteria however.  Slight instability is not present and 
the veteran has full extension and flexion to 129 degrees for 
the left knee.  Under DC 5257, the lack of any instability 
warrants a noncompensable rating.  38 C.F.R. § 4.31 (2007).  
Under DC 5260, limitation of flexion of the knee to 60 
degrees or higher warrants a noncompensable evaluation, and 
under DC 5261, full extension does not warrant a compensable 
evaluation. 

With regard to the veteran's scars of the left knee, the 
Board finds that a 10 percent rating is warranted effective 
July 2, 2007.  Prior to July 2, 2007, however, an increased 
rating is not warranted.  Before July 2, 2007, the veteran's 
scars were without tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, keloid formation, 
hypopigmentation, hyperpigmentation, or abnormal texture.  
However, on VA examination for his scars on July 2, 2007, the 
examiner reported two small scars, measuring 1 x 1 centimeter 
(cm) in size, above the lower lateral aspect of the left 
knee, 1 scar over the left knee laterally measuring 1 x .05 
cm and 1 scar on the medial aspect of the knee measuring 11/2 x 
1/2 inch.  Although the scars were described as superficial, 
stable and without elevation or depression, itching and 
burning sensations were noted.  When resolving all doubt in 
this regard in the veteran's favor, the Board finds that a 10 
percent rating under the provision of DC 7804 is warranted.

In summary, since service connection has been in effect the 
veteran's residuals of a left knee injury, status post 
anterior cruciate ligament reconstruction, warrants no more 
than a 10 percent rating, and effective July 2, 2007 a 10 
percent rating for left knee scars with itching and burning 
sensation is warranted.  

III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, not afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided an 
undated VCAA notice letter to the veteran.  The letter is 
presumed to have been sent prior to the initial adjudication 
of the claim as it was placed in the file before the rating 
decision took place.  See generally Mindenhall v. Brown, 7 
Vet. App. 271 (1994) ("Presumption of regularity" supports 
the official acts of public officers, to include proper 
mailing of notification of decisions).  The letter notified 
the veteran of what information and evidence must be 
submitted to substantiate the claims for service connection, 
as well as what information and evidence must be provided by 
the veteran and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence in support of his claim to the 
RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West, 2002) and 
38 C.F.R. § 3.159(b) (2007).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding element (4) 
(degree of disability) and (5) (effective date), he was 
provided with notice of the disability rating and effective 
date in a March 2006 letter.  Therefore, the requirements set 
forth in Dingess have been satisfied.  

It is also noted that where, as here, service connection has 
been granted and the initial ratings have been assigned, the 
claim of service connection has been more than substantiated, 
it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  Furthermore, once 
a claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. 
§ 5103(a) and § 3.159(b)(1) is no longer applicable in the 
claims for initial higher ratings.  See Dingess v. Nicholson, 
19 Vet. App. 473, 490-491 (2006).

The Board finds that the duty to assist has been met.  The 
veteran's service medical records and VA examinations are 
associated with the claims file.  No additional evidence 
pertinent to this appeal has been identified.

The Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.





ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left knee injury, status post anterior 
cruciate ligament reconstruction is denied.

Prior to July 2, 2007, entitlement to an initial compensable 
rating for scars of the left knee and hamstring is denied.

Effective July 2, 2007, entitlement to an initial rating to 
10 percent and no higher for scars of the left knee and 
hamstring is granted, subject to the regulations pertinent to 
the disbursement of monetary funds. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


